Exhibit 99.1 FOR IMMEDIATE RELEASE POOL CORPORATION ANNOUNCES INCREASED QUARTERLY CASH DIVIDEND AND VOTING RESULTS FOR 2 COVINGTON, LA. (May4,2012) – Pool Corporation (NASDAQ/GSM:POOL) announced today that its Board of Directors has declared a quarterly cash dividend of $0.16 per share, a 14% increase over the previous quarterly dividend amount of $0.14 per share.The dividend is payable on May30,2012 to stockholders of record on May14,2012.As of May2,2012 there were 47,492,808 shares of common stock outstanding. Speaking at POOLCORP’s annual meeting of stockholders on May 2, 2012, Wilson B. Sexton, Chairman of the Board, said that the stockholders elected AndrewW.Code, JamesJ.Gaffney, George T. Haymaker, Jr., ManuelJ.PerezdelaMesa, HarlanF.Seymour, RobertC.Sledd, John E. Stokely and himself to serve as directors for the ensuing year.Stockholders also ratified the retention of Ernst&YoungLLP as the Company’s independent registered public accounting firm for fiscal 2012 and approved the compensation of our named executive officers (the say-on-pay vote). Mr. Sexton stated, “On behalf of the Board, I would like to thank the shareholders for the trust they are placing in us for another year.We are optimistic about the opportunities to enhance shareholder value and look forward to continuing to serve Pool Corporation with commitment and dedication.” Pool Corporation is the largest wholesale distributor of swimming pool and related backyard products.Currently, POOLCORP operates 307 sales centers in North America and Europe, through which it distributes more than 160,000 national brand and private label products to roughly 80,000 wholesale customers.For more information about POOLCORP, please visit www.poolcorp.com. This news release includes “forward-looking” statements that involve risk and uncertainties that are generally identifiable through the use of words such as “believe,” “expect,” “intend,” “plan,” “estimate,” “project” and similar expressions and include projections of earnings.The forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Forward-looking statements speak only as of the date of this release, and we undertake no obligation to update or revise such statements to reflect new circumstances or unanticipated events as they occur.Actual results may differ materially due to a variety of factors, including the sensitivity of our business to weather conditions, changes in the economy and the housing market, our ability to maintain favorable relationships with suppliers and manufacturers, competition from other leisure product alternatives and mass merchants and other risks detailed in POOLCORP’s 2011 Annual Report on Form10-K filed with the Securities and Exchange Commission. CONTACT: Craig K. Hubbard craig.hubbard@poolcorp.com
